Case 1:20-cv-02809-LAK Document 52-3 Filed 06/29/20 Page 1 of 3




            Exhibit 3
CFTC Orders Rosenthal Collins Capital Markets LLC, Now Known as DV Trading LLC,... Page 1 of 2
          Case 1:20-cv-02809-LAK Document 52-3 Filed 06/29/20 Page 2 of 3




 Release Number 7582-17
 June 29, 2017


 CFTC Orders Rosenthal Collins Capital
 Markets LLC, Now Known as DV Trading
 LLC, to Pay a Civil Penalty of $5 Million for
 Engaging in Illegal Wash Sales Designed to
 Generate Exchange Rebate Fees
 Former RCCM Trader Brandon Elsasser also Ordered to Pay
 $200,000 for Similar Unlawful Trading Conduct
 Washington DC – The U.S. Commodity Futures Trading Commission (CFTC) today
 announced the filing and simultaneous settlement of charges against Rosenthal Collins
 Capital Markets, LLC, now known as DV Trading LLC (RCCM), of Chicago, Illinois, for
 engaging in illegal wash sales in order to generate rebates of exchange fees based upon
 increased trading volumes.

 The CFTC Order requires RCCM to pay a $5 million civil monetary penalty and cease and
 desist from violating Section 4c(a) of the Commodity Exchange Act (CEA) and Commission
 Regulation 1.38(a), as charged. A separate CFTC Order finds that former RCCM trader,
 Brandon Elsasser (Elsasser), entered illegal wash sales and requires him to pay a $200,000
 civil monetary penalty, and orders him to cease and desist from violating CEA Section 4c(a)
 and Commission Regulation 1.38(a), as charged.

 Three Different Strategies

 The CFTC Order finds that from early 2013 until July 2015, proprietary traders at RCCM
 engaged in three different wash trading strategies in order to generate rebates through the
 Eurodollar Pack and Bundle Market Maker Program (Program) offered by Chicago
 Mercantile Exchange, Inc. (CME). Under the terms of the Program, RCCM had certain
 quoting obligations and, in return, it could earn rebates in the form of fee credits for its
 trading in the Program.

 The Order specifically finds that in early 2013, in order to generate the firm’s desired level of
 rebates apart from actual market conditions, an RCCM trader evaded RCCM’s wash
 blocking system in order to trade against himself and generate rebates. He continued
 generating rebates using wash trades until his trading was detected and RCCM tightened its
 wash blocking system.




https://www.cftc.gov/PressRoom/PressReleases/7582-17                                      6/29/2020
CFTC Orders Rosenthal Collins Capital Markets LLC, Now Known as DV Trading LLC,... Page 2 of 2
          Case 1:20-cv-02809-LAK Document 52-3 Filed 06/29/20 Page 3 of 3


 The Order further finds that a few months later, two RCCM traders began engaging in
 prolonged periods of scratch trading, that is, buying and selling opposite each other, in order
 to generate the rebates. They continued trading in that manner until the CME informed
 RCCM that it would exclude trades among RCCM traders from the rebate calculations.

 Brandon Elsasser Order

 Shortly after that time, RCCM trader Elsasser discovered a third strategy in which he could
 trade against himself in rebate-eligible products and avoid detection using the exchange’s
 implied matching engine to buy and sell contracts. The Elsasser Order, also filed on June
 29, 2017, finds that Elsasser engaged in fictitious trading strategies in order to generate
 rebates from the Program.

 RCCM’s compliance efforts did not detect or investigate any of these strategies until they
 were brought to RCCM’s attention by regulatory inquiries, the Order finds. In total, RCCM
 earned rebates on approximately 300,000 Eurodollar contracts through more than 8,000
 wash transactions while trading in the market maker program.

 The CFTC thanks and acknowledges the assistance of the CFTC’s Division of Market
 Oversight and the CME Group, Inc.

 The following Division of Enforcement staff members are responsible for this matter: Lindsey
 Evans, Elizabeth N. Pendleton, Joseph Patrick, Jeffrey Gomberg, Heather Dasso, Jason
 Fairbanks, Ava Gould, Scott R. Williamson, and Rosemary Hollinger.

 Media Contact
 Dennis Holden
 202-418-5088


 Last Updated: June 29, 2017




https://www.cftc.gov/PressRoom/PressReleases/7582-17                                    6/29/2020
